This opinion will be unpublished and
                          may not be cited except as provided by
                          Minn. Stat. § 480A.08, subd. 3 (2014).

                               STATE OF MINNESOTA
                               IN COURT OF APPEALS
                                     A15-1379

                                    State of Minnesota,
                                       Respondent,

                                            vs.

                                    Ryan Roy Becker,
                                       Appellant.

                                   Filed April 11, 2016
                                        Affirmed
                                       Kirk, Judge

                              McLeod County District Court
                                File No. 43-CR-13-719

Lori Swanson, Attorney General, St. Paul, Minnesota; and

Michael K. Junge, McLeod County Attorney, Daniel R. Provencher, Assistant County
Attorney, Glencoe, Minnesota (for respondent)

Cathryn Middlebrook, Chief Appellate Public Defender, Roy G. Spurbeck, Assistant Public
Defender, St. Paul, Minnesota (for appellant)

      Considered and decided by Kirk, Presiding Judge; Peterson, Judge; and Jesson, Judge.

                         UNPUBLISHED OPINION

Kirk, Judge

      Appellant challenges the district court’s restitution order, arguing that the claimed

losses were not directly caused by the crime of which he was convicted and that the court

improperly considered bail paid by his father. We affirm.
                                           FACTS

       In January 2014, appellant Ryan Roy Becker pleaded guilty to possession of substances

with intent to manufacture methamphetamine, on or about May 5, 2013. As part of the factual

basis for the plea, appellant admitted that he was “in possession of chemical reagents or

precursors with intent to manufacture methamphetamine,” and that “chemical reagents or

precursors,”   means “items, substances,        that are used in           the   manufacture of

methamphetamine.” He reserved the right to challenge restitution.

       The City of Lester Prairie sought restitution in the amount of $30,576.54, for losses

related to inspecting and remediating the methamphetamine contamination of appellant’s

home, along with attorney fees for the city attorney of Lester Prairie. The district court held

a restitution hearing in April 2015. The parties stipulated to a record.

       Based upon that stipulated record, in January 2013, law enforcement received a report

indicating that appellant’s brother may be smoking or cooking methamphetamine in

appellant’s basement in Lester Prairie. When investigating the report, an officer “detected a

strong chemical odor emitting from the residence.” Later that month, an employee at a nearby

Fleet Supply store reported that appellant and his then-girlfriend were purchasing chemicals

up to three times a week, leading the employee to suspect that they were manufacturing

methamphetamine.

       In May 2013, law enforcement found components of a methamphetamine lab in both

a vehicle appellant was driving and in his house. When officers entered the home, there was

a strong chemical odor and a haze in the air. Numerous lab-related items were recovered from

the house, including a Coleman fuel container, a mineral spirits bottle, isopropyl alcohol


                                               2
containers, potassium iodide, muriatic acid, drain cleaner, a digital pH tester, and plastic

tubing.

       In June 2015, the district court issued an order requiring appellant to pay restitution in

the amount claimed.1 This appeal follows.

                                        DECISION

I.     The district court did not err in ordering restitution for methamphetamine-
       contamination inspection and remediation costs.

       A district court has broad discretion to award restitution. State v. Tenerelli, 598

N.W.2d 668, 671 (Minn. 1999). However, “determining whether an item meets the statutory

requirements for restitution is a question of law that is fully reviewable by the appellate court.”

State v. Nelson, 796 N.W.2d 343, 346-47 (Minn. App. 2011) (quotation omitted).

       “A request for restitution may include, but is not limited to, any out-of-pocket losses

resulting from the crime.” Minn. Stat. § 611A.04, subd. 1(a) (2014). “The burden of

demonstrating the amount of loss sustained by a victim as a result of the offense and the

appropriateness of a particular type of restitution is on the prosecution.”           Minn. Stat.

§ 611A.045, subd. 3(a) (2014). Restitution must be proved by a preponderance of the

evidence. Id.

       “[A] compensable loss must be ‘directly caused by the conduct for which the defendant

was convicted.’” Nelson, 796 N.W.2d at 347 (quoting State v. Latimer, 604 N.W.2d 103, 105

(Minn. App. 1999)). For example, in Latimer, we held that the district court may not order


1
 Later that month, the district court entered an order redirecting restitution payments to Wells
Fargo Bank, which held a mortgage on the property at the time of the offense, because it had
reimbursed the City of Lester Prairie in full.

                                                3
restitution for losses directly attributable to a murder against a defendant who helped conceal

the murder after it occurred, but otherwise took no part in it. 604 N.W.2d at 105. However,

a restitution order need not precisely match the offense of which the defendant was convicted,

as long as the claimed loss is supported by the record. See State v. Terpstra, 546 N.W.2d 280,

283 (Minn. 1996) (holding that a district court may order a defendant to pay restitution

exceeding the monetary parameters of the theft offense of which he was convicted, but only

if the higher amount is supported by a preponderance of the evidence); see also State v. Olson,

381 N.W.2d 899, 901 (Minn. App. 1986) (affirming restitution award for money stolen where

defendant was convicted of burglary but acquitted of theft charge stemming from same

incident).

       Here, appellant pleaded guilty to violating Minn. Stat. § 152.0262, subd. 1(a) (2012),

for “possess[ing] any chemical reagents or precursors with the intent to manufacture

methamphetamine.” Minn. Stat. § 152.0275, subd. l(b) (2012), specifically allows a district

court to “require a person convicted of manufacturing or attempting to manufacture a

controlled substance or of an illegal activity involving a precursor substance” to pay

restitution to public entities for the “reasonable costs” of their participation in any “emergency

response” to the crime. For purposes of the statute, “‘emergency response’ includes, but is

not limited to, removing and collecting evidence, securing the site, removal, remediation, and

hazardous chemical assessment or inspection of the site where the relevant offense or offenses

took place . . . .” Id., subd. l(a)(2) (2012).

       The district court did not find credible appellant’s claim that the contamination of his

home was caused by a prior resident or an unknown person. Generally, appellate courts defer

                                                 4
to district-court credibility determinations, and we extend this deference to the evaluation of

written statements. See, e.g., Straus v. Straus, 254 Minn. 234, 235, 94 N.W.2d 679, 680

(1959) (stating that conflicts in the evidence, even though presented in affidavits, are to be

resolved by the district court). Here, the record amply supports the district court’s conclusion.

       Appellant’s crime of possessing chemical reagents or precursors with the intent to

manufacture methamphetamine is closely and logically linked to the methamphetamine

contamination of appellant’s home. The stipulated record supports a conclusion, by the

preponderance of the evidence, that appellant was possessing and/or manufacturing

methamphetamine in the home. Appellant’s conduct directly caused the city’s investigation

and remediation of the contamination of appellant’s home. Further, the city’s claimed losses

constitute reasonable costs related to removing and collecting evidence of methamphetamine

manufacturing, securing the site, inspecting, and remediating the contamination of appellant’s

home. Minn. Stat. § 152.0275, subd. 1(a)(2), (b). Therefore, the district court did not err in

ordering restitution.

II.    The district court properly considered the cash bail posted by appellant’s father
       in determining appellant’s ability to pay restitution.

       In ordering restitution, the district court shall consider “the income, resources, and

obligations of the defendant.” Minn. Stat. § 611A.045, subd. 1(a) (2014). Whether a district

court may consider bail in awarding restitution is a question of law, which we review de novo.

See State v. Johnson, 851 N.W.2d 60, 65 (Minn. 2014).

       Appellant argues that the district court erred in considering that appellant posted

$7,500 in cash bail because it was paid by his father. “Money bail is the property of the



                                               5
accused, whether deposited by that person or by a third person on the accused’s behalf.”

Minn. Stat. § 629.53 (2014). Further, a district court is specifically authorized to apply a

convicted defendant’s bail deposit towards any restitution obligation.          Id. (“In case of

conviction, the judge may order the money bail deposit to be applied to any fine or restitution

imposed on the defendant by the court . . . .”); see also Minn. Stat. § 485.018, subd. 5 (2014)

(acknowledging that forfeited bail may be paid directly to victims).

       Based upon this statutory language, the district court did not err in considering the

$7,500 in bail paid by appellant’s father in ordering restitution. Notably, the district court did

not indicate that the bail was evidence that appellant had other income or resources available

for restitution. Under Minn. Stat. § 629.53, the bail was a legitimate resource to consider in

awarding restitution.

       Affirmed.




                                                6